Per Curiam.
— The question in this case is whether a credit of $1,079.26 with the Winton Motor Carriage Company is the property of the respondent or rightfully belongs to the appellant, Guy Posson. The trial court, after hearing the evidence, concluded that the credit belonged to the respondent.
The question presented is simply a question of fact, depending upon the veracity of the witnesses. We are satisfied, after examining the record, that the trial court properly found in favor of the respondent.
The judgment is therefore affirmed.
Mackintosh, J., took no part.